JUSTICE WHEAT
delivered the Opinion of the Court.
*130¶1 E.A.L. appeals from the order of the Montana Fourth Judicial District Court, Missoula County, committing him to the Montana State Hospital. We affirm.
ISSUES
¶2 We review the following issues:
2. Was the District Court’s finding that E.A.L. posed an imminent threat of harm to himself or others clearly erroneous?

2. Did the District Court err by basing findings of fact on statements made in the State’s petition for commitment?

FACTUAL AND PROCEDURAL BACKGROUND
¶3 E.A.L. has been diagnosed with schizophrenia and antisocial personality traits. By May 2014, he had been admitted to inpatient treatment for his mental illness on three separate occasions. On May 29,2014, following allegations by E.A.L.’s mother that E.A.L. had not been taking his medications and that E.A.L. had threatened violent behavior, E.A.L. was evaluated by a mental health professional in Libby, Montana. The professional opined that E.A.L. posed an imminent risk of danger to himself and others, and the professional recommended detention at the St. Patrick Hospital Neurobehavioral Unit. A petition for commitment setting forth the preceding facts was filed on May 30,2014. On the same day, the District Court determined that probable cause existed to support the allegations, and it ordered detention and evaluation of E.A.L.
¶4 On June 4,2014, the District Court held a hearing on the petition for commitment. E. A.L. was present and represented by counsel at the hearing. The only evidence presented at the hearing was testimony from E.A.L. and testimony from 6. Walker Smith, a licensed clinical professional counselor. Smith testified that he had evaluated E. A.L. on June 4, 2014, shortly before the hearing. He stated that it was his opinion that “E.A.L. is a danger to himself, others, and unable to care for himself.” Smith recommended, as a result, that E.A.L. be committed to the Montana State Hospital and involuntarily medicated if need be. When asked for the basis of his opinion, Smith stated that:
[D]uring his mental status examination, E.A.L. was unable to present any logical answer to any mental status question, period....
[H]e’s talking about machetes and talking about, you know, a school that he is affiliated with in Libby that is making 15.7 million dollars a day, and these are his quotes, in some way related to molesting children, and thought insertion and being... *131in this trance where, you know, these things happen, that’s the nature of our conversation.
It was ... bizarre. It was delusional. He was tangential. He was speaking in kind of a word salad at times and inserting words, singing nursery rhymes while answering questions with no ... train of thought, logical transition, or explanation for his statements.
So he did, in my interview, talk about a machete, and he did make reference to peglegging somebody ... and this is consistent with the record, that he was threatening to chop people with a machete in Libby....
[M]y concern is that he’s made numerous threats in the community... and he believes that he’s ready to walk on the street today and that ... he has large offshore bank accounts with millions of dollars due to a ... relationship with Google.
I mean it goes on and on. So there’s really no logic or coherence or safety in the situation.
Smith also stated that E. A.L. was not “treatment adherent.” E. A.L., on the other hand, testified that he took his medications, that the medications were beneficial to him, that he did not like violence, that he did not wish to hurt anyone, and that he did not believe he needed to be committed.
¶5 Following E.A.L.’s testimony, the District Court committed E. A.L. to the Montana State Hospital for 90 days. It issued a written order and findings of fact on June 5,2014. E.A.L. appeals from that order.
STANDARD OF REVIEW
¶6 We review a district court’s findings of fact for clear error. In re Mental Health of A.S.B., 2008 MT 82, ¶ 16, 342 Mont. 169, 180 P.3d 625. A finding of fact is clearly erroneous if it is not supported by substantial evidence, if the trial court misapprehended the effect of the evidence, or if this Court has a definite and firm conviction after reviewing the record that a mistake has been made. A. S.B., ¶ 16. When considering whether a finding is supported by substantial evidence, we view the evidence in the light most favorable to the party that prevailed before the District Court. A.S.B., ¶¶ 16-17.
DISCUSSION
¶7 1. Was the District Court’s finding that EA..L. posed an imminent threat of harm to himself or others clearly erroneous ?
¶8 E.A.L. argues that the District Court’s order was based on findings of fact that were clearly erroneous. Specifically, E.A.L. argues *132that there was not substantial evidence to support the District Court’s finding that “[b]ased on his mental state and recent behaviors, [E. A.L.] is a danger to others.” We disagree.
¶9 The circumstances in which and the process by which a person may be involuntarily committed are strictly controlled by statute. In re Mental Health of E.P.B., 2007 MT 224, ¶ 7, 339 Mont. 107, 168 P.3d 662. A district court may only order commitment after finding both that the respondent suffers from a mental disorder and that he or she satisfies at least one of four criteria. Sections 53-21-126(1) and -127(7), MCA. One such criterion is that “because of a mental disorder, there is an imminent threat of injury to the respondent or to others.” Section 53-21-126(l)(c), MCA. If this is the basis on which a district court orders commitment, imminent threat of injury must be proved by overt acts or omissions. Section 53-21-126(2), MCA.
¶10  In this case, the District Court decided that commitment was justified based on its finding that, because of his mental disorder, E.A.L. posed an imminent threat of injury to himself or others. This finding was not clearly erroneous. Instead, it was supported by substantial evidence.
¶11 Despite E. A.L.’s insistence otherwise, Smith’s testimony provided substantial evidence that supported the court’s findings. It was not insufficient, as E.A.L. argues, merely because it was contradicted by E.A.L.’s testimony or because there may have been some minor inconsistencies in Smith’s statements. Weighing competing evidence and assessing the credibility of a witness’s testimony is the province of the finder of fact. We will not disturb a district court’s assessment on appeal. M. R. Civ. P. 52(a)(6); In re B.O.T., 2015 MT 40, ¶ 23, 378 Mont. 198, 342 P.3d 981; In re J.A.B., 2015 MT 28, ¶ 25, 378 Mont. 119, 342 P.3d 35. The District Court did not find that Smith’s testimony was credible, and we see no reason to hold otherwise. Moreover, we cannot say, as E.A.L. seems to encourage us to do, that the testimony of one witness is insufficient to prove that commitment is justified. Indeed, the Legislature seems to have indicated that in commitment proceedings the testimony of a professional person that has evaluated the respondent may provide a sufficient basis for a district court to order commitment. See § 53-21-126(4), MCA (stating that a professional person’s testimony about whether a respondent requires commitment “is insufficient unless accompanied by evidence from the professional person or others” that any of the criteria listed in § 53-21-126(1), MCA, have been fulfilled) (emphasis added).
¶12  Regardless of the weight of Smith’s testimony, E.A.L. also argues that the District Court’s finding was clearly erroneous because *133the State failed to present evidence of “overt acts or omissions” proving an imminent threat of injury. This is incorrect. While E.A.L. is correct that evidence of overt acts is required to prove an imminent threat, there was evidence that E.A.L. made threats to harm others with a machete. This was sufficient evidence of overt actions for the District Court to find that E.A.L. posed an imminent threat of injury.
¶13 We addressed the statutory overt acts requirement of an imminent threat finding in In re D.D., 277 Mont. 164, 920 P.2d 973 (1996). This decision was statutorily overruled on other grounds, but we have continued to rely on it for guidance about what constitutes an overt act. A.S.B., ¶ 28 (relying on In re D.D. after the most recent amendments to § 53-21-126, MCA); In re L.L.A., 2011 MT 285, ¶¶ 16-17, 362 Mont. 464, 267 P.3d 1 (stating that In re D.D. was legislatively overruled insofar as the decision addressed the subsequently amended “detailed statement of the facts” requirement of § 53-21-127(8)(a), MCA). In In re D.D. we stated that “[ejvidence of actual violence or physical harm is not required to satisfy the provision ‘imminent threat of injury*.... While the danger must be fairly immediate, an overt act need not be a completed act; an attempt or threat, or even a failure to act, may suffice.” 277 Mont. at 168, 920 P.2d at 975. Analogizing a case in which this Court decided that a woman’s statement to a mental health professional about her plan to buy a gun and shoot her neighbor was an “overt act,” we determined that D.D.’s statements to the professional person that evaluated him also qualified as overt acts. D. D., 277 Mont. at 168, 920 P.2d at 975 (citing In re Mental Health of E. M., 265 Mont. 211, 213, 875 P.2d 355, 356 (1994)). Specifically, we found that D.D.’s delusional statements to the professional person about someone that was breaking into his apartment, about his belief that this person “should be treated like a rabid dog,” and about his desire to harm this person were overt acts. D.D., 277 Mont. at 168-69, 920 P.2d at 975.
¶14 Similarly, Smith testified in this case that E.A.L. had told him that he believed people at a particular school in his community were molesting children and that he wished to harm them with a machete. Smith also testified that throughout his disjointed conversation with E.A.L., E.A.L. perseverated about the machete. As in In re D.D., such statements, when viewed in a light most favorable to the State, were overt acts, and they provided substantial evidence for the District Court to find that E. A.L. posed an imminent threat of injury to himself or others.
*134¶15 For the foregoing reasons, we decide that the District Court’s finding that E. A.L. posed an imminent threat of injury was not clearly erroneous.
¶16 2. Did the District Court err by basing findings of fact on statements made in the State’s petition for commitment?
¶17 E.A.L. argues that the District Court made several findings of fact based solely on allegations made in the State’s petition for commitment. He contends that these allegations were unsupported by testimony or by other evidence admitted at the hearing, and he argues that the District Court’s order should be reversed as a result.
¶18 However, assuming arguendo that the District Court made such an error, it was harmless. Even if we were to exclude the findings of fact that E.A.L. claims were only supported by the petition and were unsupported by evidence from the hearing, all of Smith’s testimony that was discussed above would still have been admitted before the District Court. As discussed above, this testimony provided substantial evidence for the District Court’s finding that E.A.L. posed an imminent threat of injury. That finding was not clearly erroneous, regardless of whether the District Court considered the facts recited in the State’s petition. As this finding provided a sufficient basis for the District Court to order commitment, any reliance by the District Court on the facts stated in the petition was harmless. See A.S.B., ¶¶ 34-36 (deciding that it was harmless error for a district court to incorporate the professional person’s written report, which was not admitted at the commitment hearing, into its order, because other properly admitted evidence independently provided substantial evidence to support its finding of an imminent threat).
CONCLUSION
¶19 The District Court found that E.A.L. posed an imminent threat of injury to himself or to others because of his mental disorder. This finding was not clearly erroneous. Even without considering evidence that E.A.L. claims the District Court improperly relied upon, the finding was supported by substantial evidence. Coupled with the District Court’s uncontested finding that E. A.L. suffered from a mental disorder, this finding provided a sufficient basis for the District Court to commit E.A.L. We affirm.
CHIEF JUSTICE McGRATH, JUSTICES SHEA and COTTER concur.